Hiup. C. J., (after .stating the facts.) Briefly stated, the appellant .through his negligence missed getting off the train at his destination, and for his accommodation the train was later stopped, and he was let off about half a mile north of the station at about eleven o’clock, on a dark and rainy night, and he attempted .to walk back along the railroad track, and in doing so was injured by falling into a trestle. He claims he was misled by the conductor in stating that the train was in the yards, when in fact it was beyond the yards and beyond that part of the track with which he was familiar. This is no new question before the courts, and it has uniformly been held under such facts as are here in evidence that the injured party has no action against the railroad company. See Wilson v. New Orleans & N. E. Railroad Co., 68 Miss. 9; Bascom v. Wabash Railroad Co., 102 Mo. App. 430; Fisher v. Railroad, 182 Pa. St. 457; 2 Hutchinson on Carriers (3 Ed.), § 1126. It is contended in the argument on behalf of appellant that he was deliberately deceived by the conductor and brakeman as to the point where he debarked from the train. The evidence does not justify any such conclusion. The conductor said they were in the yards. It is in proof that the yards extended for about nine hundred feet north of the station, and the utmost that could be claimed is that the train was probably half a.mile beyond the yards when the conductor made this remark. More likely, the conductor was accurate in his statement, as the train was stopped no great distance beyond the yard limits, and of course it would run quite a distance during the colloquy - between the conductor and the passenger about his getting off there, instead of going on to another station. It has been held by the Mississippi court that, even if the conductor was mistaken in .such a statement as this, it was not binding upon the company, for in such matter he was not acting for the railroad company, but for the accommodation of the passenger. Wilson v. New Orleans & N. E. Railroad Co., 68 Miss. 9. Be that as it may. there is no evidence of wrongful misleading of the appellant, and the mere fact that the conductor may have been mistaken as to the point could not be a predicate for a cause of action under the facts of this case, for such mistake was not the proximate cause of the injury. Judgment affirmed.